Title: To Thomas Jefferson from Thomas Rodney, 16 June 1804
From: Rodney, Thomas
To: Jefferson, Thomas


          
            Dear President 
            Washington M. Territory June 16th. 1804.
          
          It is not for the sake of Troubling you or out of a propensity to digress from my own Tract of business that I resume my pen respecting Louisiana but because I am persuaded every information respecting that Country that may Tend to the general welfare will be Interesting To you.
          Yesterday I was informed by Mr. T. Calvit an Old Respectable Planter of this Territory—That it is believed That a Rock or Mine of Silver Ore has been lately discovered near the head of the Washataw River—That Some Samples of the ore were brought into the Territory by a Mr. Minor and Tried by a Mr. Alston who Told This, Mr. Calvit that out of a peice of the Ore about an inch Square he got the weight, of a quarter Dollar and five penny bit, of pure Silver—That as Mr. Foster & Mr. King and others being thus encouraged have gone To the Mine Expecting To return with a Boat Load of Ore, and That Several other Boats are now about going on the Same pursuits—Whether there be any Truth in this Story will soon be known on the return of those that are gone there—If it be True it is an Object that will certainly draw the Attention of Government—and there are so manny of the Hunters that Speak of Silver Ore being plenty in that Quarter, That it may perhaps be well for Government to pay some Early Attention to it, as I suppose those Native funds of Treasure would be considered public, not private, property, Since this has been the Custom of all the world. I have the honor to be with the greatest respect and regard 
          your Most Obedient
          
            Thomas Rodney 
          
          
            P.S. Mr. Gallatin informed me that Mr. Williams and Mr. Briggs were arrived in april at the seat of Government, but none of us here have received a line from Either of them Since they left Orleans—The Board however is Open every day proceeding in Taking Testimony.
          
        